Citation Nr: 0114045	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than June 2, 1997 
for the award of service connection for a herniated nucleus 
pulposus, C5-C6, status postoperative cervical fusion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
granted service connection for a herniated nucleus pulposus, 
C5-C6, status postoperative cervical fusion, effective June 
2, 1997.

It is noted that in June 2000, the veteran submitted a packet 
of evidence directly to the Board.  Although he did not 
expressly waive initial RO consideration of this evidence, 
the Board finds that its review of this evidence in the first 
instance does not violate the veteran's due process rights 
under 38 C.F.R. § 20.1304 because, without exception, this 
evidence is duplicative or cumulative of evidence previously 
considered by the RO. 


FINDINGS OF FACT

1.  On January 24, 1997, the veteran received VA outpatient 
treatment for symptoms subsequently diagnosed as a herniated 
nucleus pulposus at C5-6; on June 2, 1997, he was admitted to 
a VA hospital for cervical fusion.

2.  On June 26, 1997, his claim of service connection for 
post-operative residuals of a herniated nucleus pulposus at 
C5-C6 was received at the RO.


CONCLUSION OF LAW

The criteria for an effective date of January 24, 1997, but 
no earlier, for the award of service connection for a 
herniated nucleus pulposus, C5-C6, status postoperative 
cervical fusion have been met.  38 U.S.C. § 5110(a) (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the VCAA.  
Although he has been notified of the evidence necessary to 
substantiate his claim via an August 1999 rating decision and 
a March 2000 Statement of the Case, he has identified no 
additional pertinent evidence which the RO has not yet 
attempted to obtain.  After a review of the record, the Board 
find that there is sufficient evidence to render an equitable 
decision on his claim.  Moreover, given the facts of this 
case, the Board further finds that no reasonable possibility 
exists that any further assistance to the veteran would aid 
in substantiating his claim.  In view of the foregoing, the 
Board finds that all required notice and development action 
specified in this new statute has been completed during the 
pendency of the current appeal and that VA has fully 
satisfied its obligations to the veteran under the VCAA.

I.  Factual Background

The veteran's service medical records reveal that in 
September 1968, he sustained multiple shrapnel and gunshot 
wounds, including to the back, right wrist, hand, and knee.  
Subsequent service medical records show complaints related 
primarily to the right forearm and hand; however, the veteran 
also complained, inter alia, of pain in the shoulders, back, 
and neck for which physical therapy and heat treatment was 
recommended.  During a July 1969 orthopedic consultation, he 
reported a small (1 by 3 inch) area of paresthesia on the 
left posterior neck.  His symptoms were attributed to scar 
tissue and he was advised that removal of any retained 
fragments could exacerbate his symptoms.  The veteran's 
service medical records are negative for notations that his 
September 1968 shrapnel wound injuries included cervical disc 
disease.  

In March 1970, the veteran filed a claim of service 
connection for residuals of his shrapnel wound injuries.  He 
indicated that he had sustained wounds "in [his] back and 
neck causing continuous pain and frequent headaches."  He 
also indicated that he had "small pieces of metal in my back 
and they sometimes bother me by causing a burning sensation 
in my shoulders and neck."  

In May 1970, the veteran was afforded VA medical examinations 
in connection with his claim.  He reported that his main 
complaints were with his right hand and wrist, although he 
still experienced "knots" in his back which he attributed 
to retained metallic fragments.  He also reported that if he 
bumped his right forearm in the area of the scar, a pain 
seemed to go up into the right side of his neck.  On 
examination, scars on the posterior neck were observed; the 
veteran had full range of all motions in the neck.  There was 
evidence of mild to moderate damage of the underlying 
musculature of the back.  X-ray examination of the cervical 
spine showed no evidence of degenerative change or recent 
bony injury.  The diagnoses included multiple shrapnel wound 
scars, including of the neck, and neuropathy of the dorsal 
sensory branch of the right radial nerve.  

By June 1970 rating decision, the RO granted service 
connection for multiple disabilities as residuals of shrapnel 
wounds.  In pertinent part, the RO granted service connection 
for neuropathy of the dorsal sensory branch of the right 
radial nerve (10 percent disabling under Diagnostic Codes 
8514-7804), residuals of shell fragment wounds to the right 
and left shoulders (10 percent for each shoulder under 
Diagnostic Code 5301), shell fragment wound scars of the 
dorsal area (zero percent disabling under Diagnostic Code 
7899), and residuals of shell fragment wounds to the neck 
(zero percent disabling under Diagnostic Code 7899).  The 
veteran was notified of this decision by July 1970 letter, 
but he did not appeal within the applicable time period. 

In August and September 1982, the veteran underwent VA 
medical examinations to evaluate the current severity of his 
service connected right upper extremity disabilities.  The 
examination reports are negative for complaints or 
abnormalities pertaining to the neck or cervical spine.  By 
September 1982 rating decision, the RO continued the ratings 
for the veteran's service connected disabilities.  He did not 
appeal the RO's determination.  

In January 1985 and November 1988, the veteran filed claims 
of service connection for bilateral hearing loss.  His 
submissions are negative for notations pertaining to the neck 
or cervical spine.

In February 1993, the veteran filed a claim of service 
connection for post-traumatic stress disorder; again, his 
claim is negative for notations pertaining to the neck or 
cervical spine.  In connection with his claim, the RO 
obtained VA medical records dated from January 1993 to July 
1995, all of which are negative for pertinent abnormalities 
of the cervical spine. 

By letter received at the RO on June 26, 1997, the veteran 
requested increased compensation for his neck disability, 
stating that he had undergone a cervical fusion on June 2, 
1997 for a herniated nucleus pulposus at C5-C6.  He 
attributed his current cervical spine condition to his in-
service shrapnel wounds.  In the alternative, he indicated 
that he had reinjured his neck during a "violent flashback" 
caused by his service-connected PTSD.  

In support of his claim, the RO obtained VA clinical records 
showing that on January 24 and 30, 1997, the veteran sought 
treatment for severe, radiating neck pain which had been 
present since he moved some tree limbs which had fallen in an 
ice storm.  In February and March 1997, he reported continued 
pain.  Subsequent consultation with the neurological service 
revealed evidence of a herniated disc at C5-6.  On June 2, 
1997, the veteran was hospitalized and underwent an anterior 
cervical diskectomy and fusion.  

By December 1997 rating decision, the RO denied a compensable 
rating for residuals of shell fragment wounds to the neck, 
finding that the veteran's current neck symptomatology was 
due to a herniated nucleus pulposus which was not shown to be 
a residual of his in-service shell fragment wounds.  By May 
1998 rating decision, the RO denied service connection for a 
herniated nucleus pulposus, C5-C6, status postoperative 
cervical fusion, finding that the evidence of record failed 
to establish any relationship between the veteran's service-
connected shrapnel wound residuals and his post-service 
herniated nucleus pulposus.  The veteran appealed the RO's 
determination.

In connection with his appeal, the veteran was afforded a VA 
medical examination in June 1999, at which he reported that 
he had been struck by a shrapnel fragment in the left 
posterior cervical region in service.  He indicated that his 
symptoms gradually eased but that in 1997, while cleaning up 
some limbs in his yard following an ice storm, he began to 
develop radicular pain.  He indicted that an magnetic 
resonance imaging study performed in April 1997 revealed no 
evidence of a shrapnel fragment, but showed a herniated 
nucleus pulposus at C5-6.  He reported that at the time of 
his June 1997 cervical spine surgery, the retained fragments 
were removed.  In reviewing the surgical reports, however, 
the examiner noted that these fragments were scar tissue.  
Nonetheless, following surgery, the veteran's symptoms 
improved although he still had residual neck pain.  The 
diagnosis was status post C5-6 anterior cervical fusion for 
herniated nucleus pulposus.  The examiner indicated that he 
could find no evidence that the veteran's herniated nucleus 
pulposus, with onset of symptoms in 1997 following activity, 
was incurred in service as a result of the shrapnel fragment 
wound to the left posterior neck region.  

In August 1999, the veteran submitted an opinion from a VA 
medical examiner who indicated that it was his opinion that 
it was more likely than not that the injury sustained by the 
veteran in September 1968, which the veteran had indicated 
knocked him unconscious, also caused the injury to his 
cervical spine.  The examiner reasoned that it was common 
knowledge that individuals who sustain injury to their head 
in falls hard enough to cause them to lose consciousness 
usually also sustain some degree of injury to their cervical 
spine.

Based on this evidence, by August 1999 rating decision, the 
RO granted service connection for a herniated nucleus 
pulposus, C5-C6, status postoperative cervical fusion, 
effective June 2, 1997.  The RO assigned a temporary total 
rating under 38 C.F.R. § 4.30 from June 2, 1997, and a 10 
percent rating from August 1, 1997.

The veteran appealed the RO's decision to assign an effective 
date of June 2, 1997 for the award of service connection for 
a herniated nucleus pulposus, C5-C6, status postoperative 
cervical fusion.  He argued that he was entitled to an 
effective date from the date of his separation from service 
because his cervical spine condition had existed since that 
time.  He further claimed that VA had "overlooked" evidence 
of his cervical spine condition, despite "years of agony in 
my attempts to explain to the VA my fragment or shrapnel 
particles were embedded within or very close to the cervical 
spine."  In support of his contention, he submitted copies 
of his service medical records showing notations of retained 
fragments in his back.  

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2000).  An 
effective date from the day following the date of separation 
from service is authorized only if the claim is received 
within one year from separation from service.  38 C.F.R. § 
3.400(b)(2). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In certain circumstances, the date of admission to a VA or 
uniformed services hospital or the date of outpatient or 
hospital examination will be accepted as the date of receipt 
of a claim, when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2000).

III.  Analysis

As set forth above, the record shows that the veteran's claim 
of service connection for post-operative residuals of a 
herniated nucleus pulposus was received at the RO on June 26, 
1997.  However, the record also contains VA clinical records 
which show that the veteran was treated on January 24, 1997, 
for symptoms which were subsequently identified as being 
referable to a herniated nucleus pulposus.  Thus, the Board 
finds that the January 24, 1997 VA outpatient treatment 
record can be considered an informal claim of service 
connection for residuals of a herniated nucleus pulposus 
within the meaning of 38 C.F.R. § 3.157(b)(1).

After reviewing the record, however, the Board finds that 
there is no previous communication or document of record 
which can be construed as a formal or informal claim of 
service connection for residuals of a herniated nucleus 
pulposus.  The Board recognizes that the veteran maintains 
that he is entitled to an effective date from the date of his 
separation from service because his original claim of service 
connection for residuals of shrapnel wounds to the neck was 
filed at that time and because his neck disability has 
remained symptomatic since that time.

However, while the record shows that the veteran did, indeed, 
file his original claim of service connection for residuals 
of a shrapnel wound to the neck in March 1970, he made no 
reference to a herniated nucleus pulposus, nor was there any 
indication of a herniated nucleus pulposus in the service 
medical records or in any of the post-service medical records 
which were of record at the time he filed his claim.  In 
fact, the Board observes that on VA medical examination in 
May 1970, the veteran had full range of all motions in the 
neck and X-ray examination of the cervical spine was normal.  
Thus, the Board finds that his original claim of service 
connection for residuals shrapnel wounds to the neck and back 
did not constitute a claim of service connection for a 
herniated nucleus pulposus.  

Here, the Board notes that the veteran has expressed concern 
that VA has overlooked evidence of a neck disability due to 
residuals of his in-service shrapnel wound for many years.  
He has asserted that he is unconcerned about his monthly 
income, but merely wants recognition that his neck disability 
has been present since his separation from service.  The 
Board wishes to assure the veteran that VA has, indeed, 
recognized his shrapnel wound injuries, as reflected by the 
fact that service connection for residuals of a shrapnel 
wound to the neck and dorsal area was awarded in a June 1970 
rating decision.  The effective date of that award was March 
13, 1970, the day following the date of his separation from 
service, and it has remained in effect since that time.  

As set forth above, under applicable criteria, the effective 
date of an award of compensation based on an original claim 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2000).  In 
this case, the Board has determined that the date of receipt 
of the veteran's informal claim of service connection for 
residuals of a herniated nucleus pulposus was January 24, 
1997, the date of his treatment at a VA facility for symptoms 
attributable to a herniated nucleus pulposus.  In the absence 
of evidence showing that the veteran filed a claim of service 
connection for a herniated nucleus pulposus prior to January 
24, 1997, there is no legal basis for an earlier effective 
date for the award of service connection for that disability.

In reaching this decision, the Board notes that, although the 
veteran apparently disagrees with the RO's failure to grant 
service connection for a herniated nucleus pulposus in the 
June 1970 rating decision, he has not alleged clear and 
unmistakable error in that rating action.  38 C.F.R. § 
3.105(a).  See Baldwin v. West, 13 Vet. App. 1 (1999) 
(discussing the requirements to reasonably raise a claim of 
clear and unmistakable error).

As a claim for clear and unmistakable error has not been 
reasonably raised, the Board finds that the earliest 
effective date possible for the award of service connection 
for residuals of a herniated nucleus pulposus is January 24, 
1997, the date of the veteran's first VA treatment for a 
herniated nucleus pulposus, which is considered an informal 
claim under 38 C.F.R. § 3.157(b)(1).  38 C.F.R. 
§ 3.400(b)(2).  


ORDER

An effective date of January 24, 1997, but no earlier, for 
the award of service connection for a herniated nucleus 
pulposus, C5-C6, status postoperative cervical fusion, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

